Title: To Thomas Jefferson from John Barnes, 28 March 1804
From: Barnes, John
To: Jefferson, Thomas


          
            sir
            Geo: Town 28th, Mar 1804.
          
          I have already-handed Genl Muhlenberg the Amt of his Duties & frt a/c $23.57—retained Minute thereof as well. Capt Hands acknowledgmt of the packages—an Order to Assertain the several Costs on each, on their Arrival here, to the debit of the President & Mr Madison.
          With great Respect, I am sir your most Obed. H st
          
            John Barnes
          
        